Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered February 26, 1997, convicting him of criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s claim that the verdict was repugnant is un-preserved for appellate review inasmuch as no objection was made prior to the discharge of the jury (see, CPL 470.05 [2]; People v Alfaro, 66 NY2d 985). In any event, the verdict was not repugnant (see, People v Trappier, 87 NY2d 55, 58; People v Tucker, 55 NY2d 1, 4).
The defendant’s contention that he was denied the effective assistance of counsel is without merit. Here, the evidence, the law, and the circumstances of this case, viewed in totality and as of the time of the representation, reveal that he was provided with meaningful representation (see, People v Ford, 86 NY2d 397, 404; People v Ellis, 81 NY2d 854, 856; People v Baldi, 54 NY2d 137, 147). The defendant bears the high burden of demonstrating that he was deprived of a fair trial as the result of counsel’s performance (see, People v Hobot, 84 NY2d 1021, 1022). Simple disagreement with strategies and trial tactics will not suffice (see, People v Rivera, 71 NY2d 705, 708-709).
*425The defendant’s remaining contentions are either unpre-served for appellate review or without merit. Ritter, J. P., Thompson, Joy and H. Miller, JJ., concur.